ORDER
Upon review and consideration of the Joint Petition for 60 day Suspension by Consent filed herein, it is this 30th day of May, 2007,
ORDERED, by the Court of Appeals of Maryland, that Linda S. Spevack, be, and is hereby, suspended by consent for a period of sixty days from the practice of law in the State of Maryland; and it is further
ORDERED, that the suspension will start to sun on July 1, 2007; and it is further
ORDERED, that the Clerk of this Court shall strike the name of Linda S. Spevack from the register of attorneys, and pursuant to Maryland Rule 16-713, shall certify that to the Trustees of the Client Protection Fund and the Clerks of all judicial tribunals in this State.